DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5,9-10, 12, 16-18,20,24-25,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng to (US20190305867) in view of  Jung to (US20200053670) 
Regarding claims 1,16 Tseng teaches method for wireless communication by a user-equipment (UE), comprising: detecting a synchronization signal block (SSB); ([0054] discloses  the UE may decode the Synchronization Signal Blocks (SSBs), and the Physical Broadcast Channel (PBCH) in the SSBs, in order to obtain the search space configuration.) determining a start time of a control resource set (CORESET) associated with the detected SSB,( [0054] discloses a Control Resource Set which may further include a frequency domain resource location, a start symbol in time domain, the duration of Control Resource Set (Contiguous time duration of the CORESET in number of symbols))and monitoring the CORESET for a physical downlink control channel (PDCCH) transmission([0055] discloses receiving the search space configuration (e.g., via RRC signaling or through PBCH decoding), the UE may try to decode all of the PDCCH candidates that are included in each one of the search space occasions,) 

Tseng does not explicitly teach wherein the start time of the CORESET is aligned with a boundary of a symbol having a larger cyclic prefix (CP) than one or more other symbols in a same half-subframe
However, Jung teaches wherein the start time of the CORESET is aligned with a boundary of a symbol having a larger cyclic prefix (CP) than one or more other symbols in a same half-subframe([0079] discloses SS/PBCH block and a CORESET multiplexing pattern 1, a UE may monitor PDCCH in a Type0-PDCCH common search space over two consecutive slots starting from slot n.sub.0. For SS/PBCH block with index i… [0058] discloses …candidate SS/PBCH blocks in a half frame are indexed in an ascending order in time from 0 to L−1. In such embodiments, a UE may determine a number of bits (e.g., 2 LSB bits for L=4, or 3 LSB bits for L>4) of a SS/PBCH block index per half frame from a one-to-one mapping with an index of the DMRS sequence transmitted in a PBCH)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Tseng include wherein the start time of the CORESET is aligned with a boundary of a symbol having a larger cyclic prefix (CP) than one or more other symbols in a same half-subframe, as suggested by Jung. This modification would benefit the system to reduce network resource waste. Regarding claims 2,17 the combination of Tseng and Jung teaches further comprising refining a symbol timing estimate based on a demodulation reference signal (DMRS) transmitted with the PDCCH(Jung [0058] discloses SS/PBCH block index per half frame from a one-to-one mapping with an index of the DMRS sequence transmitted in a PBCH).Regarding claims 3,18 the combination of Tseng and Jung teaches wherein: the SSB has a first subcarrier spacing (SCS); and the CORESET has a second SCS(Jung [0062] discloses a search space may be a Type0-PDCCH common search space for SS/PBCH block and CORESET multiplexing pattern 2 and 3. In another example, a position (e.g., first symbol index) of a Type0PDCCH common search space for a SSB may be moved for an unlicensed carrier (e.g., to give the network entity sufficient time to prepare the common PDCCH with a shift indicator value following successful access to a channel) towards an end of the SSB block, on symbols following SSB block transmission (e.g., on symbol between SSB candidates in a slot (e.g., 15 kHz SCS, 30 kHz SCS), or symbols after the last SSB candidate in a slot or slot-pairs (e.g., for 240 kHz SCS) instead of a first symbol index on a first symbol of an SSB or before the first symbol of the SSB).Regarding claims 5,20 the combination of Tseng and Jung teaches The method of claim 1, wherein the start time of the CORESET is aligned with a beginning of a half-subframe boundary(Jung [0069] discloses  a time offset of the shifted SSB burst with respect to a half frame boundary in terms of a number of subframes (e.g., 0, 1, 2, 3, or 4 subframe shift assuming that one radio frame consists of 10 subframes) if only a subframe-level (e.g., a multiple of 1 ms) time shift of an SSB burst with respect to a reference SSB burst time location is allowed. In some embodiments, an additional 3 bits may be added to an existing payload (e.g., NR PBCH) to indicate a time offset of a shifted SSB burst with respect to a half frame boundary).
Regarding claims 9,24 Tseng teaches method for wireless communication by a network entity, comprising: transmitting one or more synchronization signal blocks (SSBs); ([0054] discloses  the UE may decode the Synchronization Signal Blocks (SSBs), and the Physical Broadcast Channel (PBCH) in the SSBs, in order to obtain the search space configuration.) determining a start time of a control resource set (CORESET) associated with the detected SSB,( [0054] discloses a Control Resource Set which may further include a frequency domain resource location, a start symbol in time domain, the duration of Control Resource Set (Contiguous time duration of the CORESET in number of symbols))and transmitting a physical downlink control channel (PDCCH) in one or more of the one or more CORESETs([0055] discloses receiving the search space configuration (e.g., via RRC signaling or through PBCH decoding), the UE may try to decode all of the PDCCH candidates that are included in each one of the search space occasions,) 

Tseng does not explicitly teach wherein the start time of the CORESET is aligned with a boundary of a symbol having a larger cyclic prefix (CP) than one or more other symbols in a same half-subframe
However, Jung teaches wherein the start time of the CORESET is aligned with a boundary of a symbol having a larger cyclic prefix (CP) than one or more other symbols in a same half-subframe([0079] discloses SS/PBCH block and a CORESET multiplexing pattern 1, a UE may monitor PDCCH in a Type0-PDCCH common search space over two consecutive slots starting from slot n.sub.0. For SS/PBCH block with index i… [0058] discloses …candidate SS/PBCH blocks in a half frame are indexed in an ascending order in time from 0 to L−1. In such embodiments, a UE may determine a number of bits (e.g., 2 LSB bits for L=4, or 3 LSB bits for L>4) of a SS/PBCH block index per half frame from a one-to-one mapping with an index of the DMRS sequence transmitted in a PBCH)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Tseng include wherein the start time of the CORESET is aligned with a boundary of a symbol having a larger cyclic prefix (CP) than one or more other symbols in a same half-subframe, as suggested by Jung. This modification would benefit the system to reduce network resource waste.Regarding claims 10,25 the combination of Tseng and Jung teaches wherein: the one or more SSBs have a first subcarrier spacing (SCS); and the one or more CORESETs have a second SCS(Jung [0062] discloses a search space may be a Type0-PDCCH common search space for SS/PBCH block and CORESET multiplexing pattern 2 and 3. In another example, a position (e.g., first symbol index) of a Type0PDCCH common search space for a SSB may be moved for an unlicensed carrier (e.g., to give the network entity sufficient time to prepare the common PDCCH with a shift indicator value following successful access to a channel) towards an end of the SSB block, on symbols following SSB block transmission (e.g., on symbol between SSB candidates in a slot (e.g., 15 kHz SCS, 30 kHz SCS), or symbols after the last SSB candidate in a slot or slot-pairs (e.g., for 240 kHz SCS) instead of a first symbol index on a first symbol of an SSB or before the first symbol of the SSB).Regarding claims 12,27 the combination of Tseng and Jung teaches wherein a start time of the one or more CORESETs is aligned with a beginning of a half-subframe boundary (Jung [0069] discloses  a time offset of the shifted SSB burst with respect to a half frame boundary in terms of a number of subframes (e.g., 0, 1, 2, 3, or 4 subframe shift assuming that one radio frame consists of 10 subframes) if only a subframe-level (e.g., a multiple of 1 ms) time shift of an SSB burst with respect to a reference SSB burst time location is allowed. In some embodiments, an additional 3 bits may be added to an existing payload (e.g., NR PBCH) to indicate a time offset of a shifted SSB burst with respect to a half frame boundary).

Allowable Subject Matter
Claims 4, 6-8,11,13-15,19, 21-23,26,28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461